Title: From John Adams to Thomas Jefferson, 10 February 1823
From: Adams, John
To: Jefferson, Thomas



Dear Sir,
Quincy February 10th. 1823.

Your Virginia Ladies have always been represented to me, and I have always believed it, are among the most beautiful, virtuous, and accomplished of their Sex, One of them has given me a most luxurious entertainment in a narration of her Visit to your Domicil. Her discription of the Mountain, the Palace, the Gardens, the vast Prospect, The lofty Mountains at a distance. The Capacious Valley between them, The Ocean of Fogg and vapours appearing in the morning, There dissipation with the rising Sun, And every thing else, Are painted in colours so distinct and lively, that I seem to have as cleare an idea of the whole scene, As if I had led her by the hand, in all her rambles. Her account of the hospitality of the Family, Almost gave me a jealous, and envious fit, as Swift Says Popes Couplet gave him. But now to the point, This Lady says she saw in your Sanctum, sanctorum, A large folio Volume, on which was written libels, On opening which, She found it was a Magazine of Slips of news papers, and pamphlets, vilifying calumniating and defaming you. I started as from a trance, exclaiming, what a dunce have I been all my days, And what lubbers my Children, and Grand Children, were, that none of us, have ever thought to make a similar collection. If we had I am confident I could have produced a more splendid Mass than yours, I could have enumerated Alexander Hamilton, and Thomas Paine. The two most extraordinary men, that this Country, this age even or this World, ever produced. “Ridendo dicere verum quid vetat?”
I most sincerely congratulate you on the recovery of your hand, and am your friend for this, and / I hope, and believe, for all future Worlds
J. Adams